tcmemo_1995_582 united_states tax_court leon and belle atkind petitioners v commissioner of internal revenue respondent docket no filed date neil l prupis for petitioners louise forbes and william t hayes for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and continued and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge this case is part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the facts of the underlying transaction in this case are substantially identical to those in the provizer case in a notice_of_deficiency dated date respondent determined a deficiency in petitioners' joint federal_income_tax in the amount of dollar_figure in addition to dollar_figure previously assessed as a deficiency and additions to tax for that year in the amount of dollar_figure under sec_6659 for valuation_overstatement in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 in an amount equal to percent of the interest due on the underpayment attributable to negligence respondent also continued procedure in the date notice_of_deficiency respondent also determined a deficiency in and additions to petitioners' federal_income_tax for taxable_year the deficiency and additions to tax determined for have been settled by the parties and are no longer at issue petitioners have conceded that the statute_of_limitations on the assessment of income_tax due from continued determined that interest on deficiencies accruing after date would be calculated pincite percent of the statutory rate under sec_6621 with respect to part of petitioners' underpayment_of_tax for prior to issuance of the date notice_of_deficiency petitioners agreed to an adjustment of losses relating to a partnership not at issue herein ethynol cogeneration associates on date the parties filed a stipulation settling adjustments contained in the date notice_of_deficiency regarding petitioners' interest in gainesville associates gainesville a limited_partnership on date the parties filed a stipulation of settled issues with respect to items claimed on petitioners' federal_income_tax returns resulting from their participation in the plastics recycling program the parties stipulated that petitioners are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on continued petitioners for the taxable years and had not expired on date the date when respondent mailed the notice_of_deficiency petitioners conceded disallowance of losses claimed in in the amount of dollar_figure and in in the amount of dollar_figure and the additional interest under sec_6621 on the deficiencies arising from the disallowed losses respondent conceded all penalties asserted relating to petitioners' investment in gainesville in and except for the sec_6621 additional interest their tax returns as a result of their participation in the plastics recycling program the issues for decision are whether petitioners are liable for additions to tax for negligence or intentional disregard of rules or regulations under sec_6653 and whether petitioners are liable for the addition_to_tax under sec_6659 for an underpayment_of_tax attributable to valuation_overstatement and whether petitioners are liable for increased interest under sec_6621 findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated by this reference petitioners resided in clifton new jersey when their petition was filed during leon atkind petitioner was an executive with nbo stores inc nbo a discount store chain founded and owned by him his spouse petitioner belle atkind was also employed as an executive at nbo during that year on their federal_income_tax return petitioners reported gross_income from wages interest dividends capital_gains and other sources in the amount of dollar_figure consequently in the absence of significant deductions or credits they were subject_to payment of federal income taxes in substantial amounts for in petitioner acquired a 094-percent limited_partnership_interest in hyannis recycling associates hyannis for his investment of dollar_figure as a result of the passthrough from hyannis petitioners deducted on their federal_income_tax return an operating loss in the amount of dollar_figure and claimed investment tax and business energy credits totaling dollar_figure the underlying deficiency in this case results from respondent's disallowance of petitioners' claimed operating loss and credits related to hyannis for the underlying transaction in this case was found by this court to be the initial plastics recycling transaction in provizer v commissioner supra and may be summarized as follows in packaging industries inc pi manufactured and sold six sentinel expanded polyethylene epe recyclers to eci corp for dollar_figure dollar_figure each of which dollar_figure was to be paid in cash eci corp in turn resold the recyclers to the hyannis limited_partnership for dollar_figure dollar_figure each of which dollar_figure was paid in cash hyannis then leased the recyclers to fmec which subleased them back to pi all of the monthly payments for nonrecourse notes leases and licenses which were required among the entities in the above transactions offset each other these transactions were accomplished simultaneously after the hyannis offering closed the safe-harbor leasing rules were enacted as part of the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 the underlying transaction was restructured in a manner designed to take advantage of the safe-harbor provisions f g corporation became the safe-harbor lessor and was interposed between eci and the primary leasing partnership in this case hyannis subsequent plastics recycling programs were structured in a similar manner to take advantage of the new statutory safe-harbor opportunities see provizer v commissioner supra we refer to the transactions herein collectively as the hyannis transaction in the provizer case we considered such a restructured plastics recycling transaction the clearwater transaction in the clearwater transaction pi sold six epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g then leased the recyclers to clearwater which licensed them to fmec which sublicensed them to pi the transaction involved herein differed from the clearwater transaction in the following respects f g purchased the recyclers for dollar_figure rather than the dollar_figure paid in clearwater and hyannis rather than clearwater leased the recyclers from f g and then licensed them to fmec in all other material respects the transactions are substantively identical hyannis is thus like clearwater occupying the same link in the transactional chain in addition there is no explanation in the record as to why the six recyclers were sold to f g for dollar_figure in the hyannis transaction but later the same number of identical machines sold for dollar_figure in subsequent plastics recycling transactions we note that the hyannis partnership initially closed at the lower price prior to the enactment of the safe-harbor legislation and subsequently the arrangement was modified in an attempt to take advantage of those rules by inserting f g in the transaction the sentinel epe recyclers considered in this case are the same type of machines considered in provizer the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap petitioner is a sophisticated and very successful businessman entrepreneur and investor after graduating from high school petitioner attended patterson junior college for year and then the city college of new york for approximately years at night petitioner pursued a major in philosophy and received years' worth of credits for the night classes petitioner started working at age delivering newspapers out of his father's general store petitioner later employed others to deliver newspapers and also sold food and merchandise from his father's general store to his newspaper customers petitioner continued his newspaper delivery and merchandising business until he married at age then he started a business selling hosiery by telephone petitioner prospered in the hosiery telemarketing business and soon began manufacturing hosiery as well that business was expanded to include manufacturing knitwear as well as hosiery eventually this business involved importing manufacturing and selling on a national basis in time petitioner sold that business and started a new business known as nbo nbo was a discount retail store chain which sold menswear petitioner sold half of nbo to a canadian business conglomerate in but he continued to run the business in petitioner sold his remaining interest in nbo for dollar_figure petitioner was an active investor in the 1980's between and the date of trial petitioner estimated that he invested approximately dollar_figure in somewhere between and different enterprises petitioner generally relied on his own judgment in evaluating proposed investments under dollar_figure for larger investments he sought out professional guidance or counsel petitioner learned of the hyannis investment through an acquaintance elliot i miller miller at that time miller was a practicing attorney who was experienced in tax matters and was employed as corporate counsel to pi miller was a shareholder in f g in he shared office space with raymond grant grant and richard roberts roberts from through grant was the 100-percent owner of the stock of eci miller represented grant personally and grant's clients who invested in other programs that grant promoted miller recommended that petitioner speak with roberts about proposed investments roberts was a businessman and the general_partner in a number of limited_partnerships that leased sentinel epe recyclers including hyannis roberts was also a 9-percent shareholder in f g grant and roberts have been general partners together in other investments the hyannis offering memorandum disclosed that roberts and grant could each be deemed promoters of hyannis and that miller represented grant roberts mailed petitioner a copy of the hyannis offering memorandum petitioner reviewed the offering memorandum and directed his questions to roberts based on the information provided by these sources and his personal judgment petitioner invested in hyannis petitioners do not have any education or work experience in plastics recycling or plastics materials petitioner did not investigate pi petitioners did not see a sentinel recycler before investing in hyannis opinion in provizer v commissioner tcmemo_1992_177 a test case involving the clearwater transaction and another tier partnership this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the clearwater transaction was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the clearwater transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers the underlying transaction in this case the hyannis transaction is in all material respects identical to the transaction considered in the provizer case the sentinel epe recyclers considered in this case are the same type of machines considered in the provizer case based on the entire record in this case including the extensive stipulations testimony of respondent's experts and petitioner's testimony we hold that the hyannis transaction was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiency we note that petitioner has conceded this issue in a stipulation of settled issues filed shortly before trial the record plainly supports respondent's determination regardless of this concession for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra issue sec_6653 negligence respondent determined that petitioners were liable for the additions to tax under sec_6653 and petitioners have the burden of proving that respondent's determination of an addition_to_tax is erroneous rule a 79_tc_846 sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations in cases involving negligence an additional_amount is added to the tax under sec_6653 such amount is equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 petitioners contend that they were reasonable in claiming deductions and credits with respect to their investment in hyannis and attempt to distinguish the instant case from provizer v commissioner supra by arguing petitioner acted reasonably in relying upon the offering memorandum and the advice and representations of miller and roberts and petitioner is not a well-educated sophisticated investor and was not seeking to shelter income through hyannis when petitioners claimed the disallowed deductions and tax_credits they had no knowledge of the plastics or recycling industries and no engineering or technical background there is nothing in the record indicating that petitioners independently investigated the sentinel epe recyclers or knew anything about their value petitioner essentially argues that he reasonably relied on the purported value of the sentinel epe recyclers set out in the offering memorandum and on the statements made by or on behalf of the promoters under some circumstances a taxpayer may avoid liability for the additions to tax under sec_6653 and if reasonable reliance on a competent professional adviser is shown 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered id in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure id see 94_tc_473 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 63_tc_149 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 we have rejected pleas of reliance when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture 85_tc_557 80_tc_914 steerman v commissioner tcmemo_1993_447 petitioner's investigation of the hyannis transaction did not extend beyond discussions with miller and roberts and a review of the offering memorandum petitioner had met miller and miller had urged him to consider roberts' proposals petitioner had taken no action on several deals proposed by roberts but the plastics recycling idea interested him moreover petitioner testified that because he knew miller personally and had a lot of confidence in him petitioner decided to look into the plastics recycling proposal petitioner did not explain exactly why he had any confidence in miller the record is devoid of any history of past dealings between petitioner and miller on either a personal or professional basis nonetheless petitioner's purported confidence in miller is petitioner's only explanation of his reason for considering the recycling proposal and for failing to make any investigation of roberts petitioner indicated some interest when roberts called about the plastics recycling deal and a copy of the hyannis offering memorandum was sent to petitioner petitioner testified that he did not read the entire opinion letter included in the offering memorandum at trial petitioner could not recall the name of the equipment involved the value of the equipment or that the offering memorandum disclosed miller's relationship with pi petitioner was invited to see the sentinel epe recycler but declined because he wasn't disposed to do that petitioner testified that he had some conversations with roberts after reviewing the offering memorandum but he could not recall the particulars of those conversations petitioner could only surmise that because he proceeded with the investment he must have received answers that apparently satisfied him we find petitioner's purported reliance on miller and roberts was not reasonable not in good_faith nor based upon full disclosure the record does not show that either miller or roberts possessed any special qualifications or professional skills in the recycling or plastics industries miller was corporate counsel to pi and roberts was general_partner and a promoter of hyannis see vojticek v commissioner tcmemo_1995_444 to the effect that advice from such persons is better classified as sales promotion moreover petitioner's testimony indicates that he relied more on his personal judgment or instincts in making the investment than any conversations he may have had with miller and roberts a self-described risk taker and marketing person petitioner testified that when he first heard of the plastics recycling transaction it struck a chord for whatever reason and sounded like a viable idea petitioner testified that he typically relied on his own judgment for investments under dollar_figure his investment in hyannis was in the amount of dollar_figure when asked who he relied upon in making the hyannis investment petitioner replied my own judgment petitioner attempts to distinguish himself from the taxpayers in provizer v commissioner tcmemo_1992_177 by arguing that he was not an educated sophisticated investor and attorney seeking to shelter income however while petitioner did not receive a college degree he did receive some higher education and he was anything but unsophisticated in business and investing petitioner's entrepreneurial spirit energy and business acumen led to the creation and prosperity of various apparel businesses petitioner's business ventures culminated in the founding of nbo a business which became so successful petitioner was able to sell half of it for dollar_figure in in addition from to the time of trial petitioner invested approximately dollar_figure in upwards of ventures in light of petitioner's remarkable and impressive business success and extensive investing activity the fact that he never received a college degree does not persuade us that he was an unsophisticated businessman or investor similarly we are not persuaded that petitioner lacked interest in the tax benefits generated by hyannis according to the hyannis offering memorandum the projected benefits for each dollar_figure investor were investment tax_credits in of dollar_figure plus deductions in of dollar_figure in the first year of the investment alone petitioners claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits related to hyannis totaling dollar_figure while petitioners' investment in hyannis was dollar_figure the direct reductions in petitioners' federal_income_tax from just the tax_credits equaled percent of their cash investment given petitioners' combined gross_income of dollar_figure for we find petitioner's alleged lack of interest in the tax benefits generated by hyannis unconvincing also we are unpersuaded by petitioners' efforts to trivialize this case the argument is that because of petitioner's heavy business responsibilities his great wealth and his substantial income he could not be expected to spend much time on a mere dollar_figure investment in petitioner's words because of the comparatively minimal amount it did not get the diligence or the discretion that probably should have been given to it in our view despite petitioner's numerous and significant responsibilities he is required to exercise due care with respect to his federal income taxes obviously there is no rule permitting wealthy people to be negligent with respect to claims of tax benefits but imposing penalties on those with less income who claim the same benefits moreover the record here demonstrates that the tax benefits of the hyannis deal were not trivial to petitioner while petitioner paid dollar_figure for his share of hyannis on his tax_return he indicated ownership of investment_property of dollar_figure related to hyannis and that amount is significant even on petitioners' tax_return moreover petitioner reported total_tax of dollar_figure for but reached that figure by claiming dollar_figure in investment tax and business energy credits related to hyannis and an operating loss of dollar_figure consequently we consider the trivialization argument inappropriate and inaccurate petitioners' tax benefits claimed with respect to hyannis were not negligible--even for them petitioners have not distinguished their situation from that of the taxpayers in provizer v commissioner supra where the negligence additions to tax were upheld we hold upon consideration of the entire record that petitioners are liable for the negligence additions to tax under the provisions of sec_6653 and respondent is sustained on this issue issue sec_6659 valuation_overstatement respondent determined that petitioners are liable for the sec_6659 addition_to_tax for valuation_overstatement on the portion of their underpayment attributable to the tax benefits claimed with respect to hyannis a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioners claimed an operating loss and investment tax_credits based on purported values of dollar_figure for each sentinel epe recycler petitioners stipulated that the fair_market_value of each recycler was not in excess of dollar_figure therefore if disallowance of petitioners' claimed tax benefits is attributable to the valuation_overstatement petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the tax benefits claimed with respect to hyannis sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements see 92_tc_827 89_tc_912 affd 862_f2d_540 5th cir to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements 99_tc_132 citing todd v commissioner supra affd sub nom 28_f3d_1024 10th cir however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 982_f2d_163 6th cir sec_6659 addition_to_tax applies if a finding of lack of economic_substance is due in part to a valuation_overstatement affg tcmemo_1991_449 933_f2d_143 2d cir affg tcmemo_1989_684 masters v commissioner tcmemo_1994_197 harness v commissioner tcmemo_1991_321 in the stipulation of settled issues petitioners conceded that they are not entitled to any deductions losses investment credits business energy investment credits or any other tax benefits claimed on their tax returns as a result of their participation in the plastics recycling program in todd v commissioner supra and mccrary v commissioner supra we denied application of sec_6659 even though the subject property was overvalued because the related deductions and credits had been conceded or denied in their entirety on other grounds in todd we found that an underpayment was not attributable to a valuation_overstatement because property was not placed_in_service during the years in issue in mccrary we found the taxpayers were not liable for the sec_6659 addition_to_tax when prior to the trial of the case the taxpayers conceded that they were not entitled to the investment_tax_credit because the agreement in question was a license and not a lease in both cases the underpayment was attributable to something other than a valuation_overstatement this court has held that concession of the investment_tax_credit in and of itself does not relieve taxpayers of liability for the sec_6659 addition_to_tax dybsand v commissioner tcmemo_1994_56 chiechi v commissioner tcmemo_1993_630 instead what is significant is the ground upon which the investment_tax_credit is disallowed or conceded chiechi v commissioner supra even in situations in which there are arguably two grounds to support a deficiency and one supports a sec_6659 addition_to_tax and the other does not the taxpayer may still be liable for the addition_to_tax 893_f2d_225 9th cir affg tcmemo_1988_416 866_f2d_545 2d cir vacating in part and remanding tcmemo_1988_211 harness v commissioner supra in petitioner's case there was no argument made and no evidence presented showing that disallowance and concession of the claimed tax benefits including the investment tax_credits related to anything other than a valuation_overstatement to the contrary petitioners stipulated substantially the same facts concerning the underlying transactions as we found in provizer v commissioner supra in the provizer case we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers the overvaluation of the recyclers exceeding percent was an integral part of our findings in provizer that the transaction was a sham and lacked economic_substance similarly the record in this case plainly shows that the overvaluation of the recyclers was integral to and was the core of our holding that the underlying transaction herein was a sham and lacked economic_substance consistent with our findings in provizer petitioners stipulated that the hyannis partnership had no net equity value that hyannis' sole activity lacked any potential for profit and that the hyannis transaction therefore lacked economic_substance when a transaction lacks economic_substance sec_6659 will apply because the correct basis is zero and any basis claimed in excess of that is a valuation_overstatement gilman v commissioner supra 91_tc_524 87_tc_970 donahue v commissioner tcmemo_1991_181 affd without published opinion 959_f2d_234 6th cir affd sub nom 990_f2d_893 6th cir we held in provizer v commissioner tcmemo_1992_177 that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure our finding in the provizer case that the sentinel epe recyclers had been overvalued was integral to and inseparable from our finding of a lack of economic_substance petitioners conceded that the hyannis transaction was similar to the clearwater transaction described in provizer v commissioner supra and that the hyannis transaction lacked economic_substance given those concessions and the fact that the record here plainly shows that the overvaluation of the recyclers was the primary reason for the disallowance of the claimed tax benefits and the fact that no argument was made and no evidence was presented to the court to prove that disallowance and concession of the claimed tax benefits related to anything other than a valuation_overstatement we conclude that the deficiency caused by the disallowance of the claimed tax benefits was attributable to the overvaluation of the sentinel epe recyclers finally we consider petitioners' express argument as to waiver of the addition_to_tax on brief petitioners contested imposition of the sec_6659 addition_to_tax on the grounds that respondent erroneously failed to waive the penalty sec_6659 authorizes respondent to waive all or part of the addition_to_tax for valuation overstatements if taxpayers establish that there was a reasonable basis for the adjusted bases or valuations claimed on the returns and that such claims were made in good_faith respondent's refusal to waive a sec_6659 addition_to_tax is reviewable by this court for abuse_of_discretion krause v commissioner t c pincite petitioner arrived at the claimed valuation by virtue of his purported reliance on miller and roberts in addition to the representations and evaluations contained in the offering memorandum he contends that such reliance was reasonable and therefore respondent should have waived the sec_6659 addition_to_tax we have found that petitioner's purported reliance on miller roberts and the offering memorandum was not reasonable miller was corporate counsel to pi and roberts was a promoter of hyannis see vojticek v commissioner tcmemo_1995_144 rejecting advice from such persons neither miller or roberts knew anything about plastics or plastics recycling the evaluators whose reports were appended to the offering memorandum each owned interests in partnerships which leased sentinel epe recyclers the offering memorandum contained numerous caveats including the following no offeree should consider the contents of this memorandum as expert advice each offeree should consult his own professional advisers petitioner did not see a sentinel epe recycler prior to investing in hyannis and he presented no evidence that he independently investigated the recyclers petitioner also contends that he did not know and could not know of any comparable product by which to compare prices because one did not exist in fact there were at least four other plastics recycling machines available during ranging in price from dollar_figure to dollar_figure foremost densilator nelmor weiss densification system regenolux buss-condux plastcompactor and cumberland granulators see provizer v commissioner supra moreover petitioners stipulated that information published prior to the plastics recycling transactions indicated that several similar machines were already on the market petitioners did not have a reasonable basis for the adjusted bases or valuations claimed on their return with respect to their investment in hyannis accordingly respondent properly found that petitioner's purported reliance on miller roberts and the appraisal in the promotional materials was unreasonable the record does not establish an abuse_of_discretion on the part of respondent but supports respondent's position we hold that respondent's refusal to waive the sec_6659 addition_to_tax is not an abuse_of_discretion petitioners are liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the disallowed credits for respondent is sustained on this issue issue sec_6621 tax_motivated_transactions respondent determined that interest on deficiencies accruing after date would be calculated under sec_6621 the annual rate of interest under sec_6621 equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax- motivated transactions an underpayment is substantial if it exceeds dollar_figure sec_6621 the term tax_motivated_transaction includes any sham or fraudulent transaction sec_6621 in this case petitioners stipulated that the hyannis transaction lacked economic_substance transactions devoid of economic_substance are sham transactions for purposes of sec_6621 90_tc_1054 89_tc_986 therefore by definition the hyannis transaction is tax motivated under sec_6621 moreover the term tax_motivated_transaction includes any sec_6659 valuation_overstatement sec_6621 in petitioners claimed a value for the recyclers in excess of percent of the true value of the recyclers therefore petitioners had a valuation_overstatement as defined in sec_6659 for sec_6621 interest to apply the underpayment of taxes must be attributable to a tax-motivated transaction where a valuation_overstatement or other category of tax- motivated transaction is an integral part of or inseparable from the ground for disallowance of an item sec_6621 increased interest applies see mccrary v commissioner t c pincite petitioners stipulated that the hyannis transaction lacked economic_substance and conceded respondent's disallowance of their claimed deductions and credits related to hyannis by virtue of its lack of economic_substance and the overvaluation of the sentinel epe recyclers the hyannis transaction is by definition a sham_transaction moreover we have already found that the valuation_overstatement of the recyclers was an integral part of the ground for disallowance of the items related to hyannis accordingly respondent's determination as to the applicable_interest_rate for deficiencies attributable to tax- motivated transactions is sustained and the increased rate of interest applies for the taxable_year in issue to reflect concessions and our conclusions decision will be entered under rule
